NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                              FOR THE NINTH CIRCUIT                           MAY 24 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JUDEE MONSCA CRUZ,                               No. 11-73168

               Petitioner,                       Agency No. A095-724-546

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 26, 2013**


Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Judee Monsca Cruz, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for withholding of removal

and for relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence. Zhou v.

Gonzales, 437 F.3d 860, 864 (9th Cir. 2006). We deny the petition for review.1

      Substantial evidence supports the agency’s determination that Cruz was

ineligible for withholding of removal because she failed to establish either past

persecution or an independent showing of a clear probability of future persecution

in the Philippines. See 8 U.S.C. § 1231(b)(3); 8 C.F.R. § 1208.16(b); Tamang v.

Holder, 598 F.3d 1083, 1091 (9th Cir. 2010); see also Santos–Lemus v. Mukasey,

542 F.3d 738, 742-44 (9th Cir. 2008) (recognizing that safety of similarly situated

family member is substantial evidence that there is not a basis for fearing

persecution).

      Substantial evidence also supports the agency’s denial of CAT relief because

Cruz failed to show that it is more likely than not that she will be tortured by or

with the consent or acquiescence of government officials if she is removed to the

Philippines. See Santos–Lemus, 542 F.3d at 747-48.

      PETITION FOR REVIEW DENIED.




      1
        Because the parties are familiar with the facts and procedural history
underlying this appeal, we do not recount them here.

                                           2                                    11-73168